A writ of false judgment is to be obtained upon affidavits, which may be opposed by affidavits on the other side; and the Court, upon consideration of the affidavits, will either dismiss the writ or proceed to do what else is proper to be done on examination of the proceedings below; and that upon the obtaining of this (17) writ the falsity of the judgment below is to be assigned in the manner mentioned in Nelson's Abridgment. False Judgment. And that it differs from the assignment of errors, vide Co. Litt., 60.
See Anon., post, 398; Anon., post, 469. *Page 34